                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,          )
                                   )
                 Plaintiff,        )
                                   )
                 v.                )    Criminal No. 2010-36
                                   )
FRANCIS BROOKS,                    )
                                   )
                 Defendant.        )


APPEARANCES:

Gretchen Shappert, United States Attorney
Sigrid Tejo-Sprotte, AUSA
United States Attorney Office
St. Thomas, U.S.V.I.
     For the United States of America,

Francis Brooks
Rochester, MN
     Pro se.

                                ORDER
GÓMEZ, J.

      Before the Court is the Report and Recommendation of the

Magistrate Judge recommending that the Court deny Francis

Brooks’s 28 U.S.C. § 2255 petition (the “2255 petition”).

      On June 24, 2010, the Grand Jury returned a 33 count

indictment (the “Indictment”) against Francis Brooks (“Brooks”),

Enid Edwards (“Edwards”), and Bill John-Baptiste (“John-

Baptiste”). On September 2, 2010, the Grand Jury returned a 54

count superseding indictment (the “Superseding Indictment”). The

Superseding Indictment alleged that the three defendants--all
United States v. Brooks
Criminal Number 10-36
Order
Page 2

police officers--participated in a conspiracy in which they

leveraged their positions of authority to commit several

criminal acts, including extortion, kidnaping, bribery, and drug

trafficking.

      On January 3, 2011, this matter proceeded to trial. On

January 14, 2011, the jury returned its verdict, finding Brooks

guilty of 25 counts. Brooks subsequently moved for a judgment of

acquittal under Federal Rule of Criminal Procedure 29 (“Rule

29”). The Court granted Brooks’s Rule 29 motion in part, and

entered a judgment of acquittal on several counts. Brooks was

sentenced to 151 months’ imprisonment followed by 3 years of

supervised release

      Brooks subsequently appealed the Court’s judgment. On

February 19, 2014, the Third Circuit Court of Appeals affirmed

Brooks’s judgment of conviction and reversed the Court’s order

granting Brooks’s Rule 29 motion. See United States v. John-

Baptiste, 747 F.3d 186, 214 (3d Cir. 2014). The case was

remanded with orders to reinstate the jury’s verdict of

conviction on the previously dismissed counts.

      On July 11, 2016, Brooks filed a 2255 petition. On December

11, 2017, the Court entered an amended judgment pursuant to the

Third Circuit’s February 19, 2014, mandate. The Court sentenced

Brooks to a prison term of 121 months, three years of supervised
United States v. Brooks
Criminal Number 10-36
Order
Page 3

release as to all but one count, and five years of supervised

release as to the remaining count. On December 21, 2017, Brooks

appealed the Court’s amended judgment. Brooks’s second appeal

remains pending before the Third Circuit.

      On December 12, 2018, the Magistrate Judge entered a Report

and Recommendation recommending that the Court deny Brooks’s

2255 petition. The Magistrate Judge explained:

        Under the Antiterrorism and Effective Death Penalty
        Act (“AEDPA”) of 1996, an individual seeking to file
        a § 2255 motion has one year, “running from the
        latest of” four specified dates, to file his motion.
        One of the relevant dates is “the date on which the
        judgment of conviction becomes final.” In this case,
        defendant’s appeal is still pending. Therefore, his
        judgment of conviction is not yet final under 28
        U.S.C. § 2255.

ECF No. 559 at 2 (quoting 28 U.S.C. § 2255(f)). Accordingly, the

Magistrate Judge recommended that the Court deny Brooks’s 2255

petition as prematurely filed. Brooks did not file an objection

to the Magistrate Judge’s report and recommendation.

      Litigants may make “specific written objections” to a

magistrate judge's report and recommendation “[w]ithin 14 days

after being served with a copy of the recommended disposition.”

See Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1)

(“Within fourteen days after being served with a copy, any party

may serve and file written objections to such proposed findings

and recommendations as provided by rules of court.”).
United States v. Brooks
Criminal Number 10-36
Order
Page 4

      When a party makes a timely objection, the district court

“make[s] a de novo determination of those portions of the report

or specified proposed findings or recommendations to which

objection is made.” Id. When no objection to a magistrate’s

report and recommendation is made the district court reviews the

report and recommendation for plain error. See Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (“While . . . [28

U.S.C. § 636(b)(1) ] may not require, in the absence of

objections, the district court to review the magistrate’s report

before accepting it, we believe that the better practice is for

the district judge to afford some level of review to dispositive

legal issues raised by the report.”); see also Tice v. Wilson,

425 F. Supp. 2d 676, 680 (W.D. Pa. 2006) aff’d, 276 Fed. App’x.

125 (3d Cir. 2008)(explaining that, by failing to object to a

portion of a report and recommendation, the litigant “waived its

right to have this Court conduct a de novo review,” and that in

those circumstances, “the scope of [the court's] review is far

more limited and is conducted under the far more deferential

standard of ‘plain error’”).

      Because Brooks did not file an objection to the Magistrate

Judge’s report and recommendation, the Court will review the

Report and Recommendation for plain error. Having reviewed the

record, the Court finds no error, let alone plain error. The
United States v. Brooks
Criminal Number 10-36
Order
Page 5

Court agrees with the Magistrate Judge that Brooks’s 2255

petition is premature.

      The premises considered; it is hereby

      ORDERED that the Report and Recommendation docketed at ECF

Number 559 is ADOPTED; it is further

      ORDERED that Brooks’s 2255 petition docketed at ECF Number

488 is DENIED; and it is further

      ORDERED that the Clerk of Court shall CLOSE Civil Case

Number 3:16-cv-57.




                                              S\
                                                   CURTIS V. GÓMEZ
                                                   District Judge
